          Case 7:20-cv-00313-LSC Document 1 Filed 03/06/20 Page 1 of 9                      FILED
                                                                                   2020 Mar-06 PM 02:30
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          WESTERN DIVISION

ROSS WALLACE,                             )
                                          )
        Plaintiff,                        )
                                          )
v.                                        )
                                          )
TEAM SOLUTIONS-TEAM                       )
GROUP-US,                                 )
                                           )
        Defendant.                         )

                                   COMPLAINT

        This is an action brought under §§703(a) and 704(a) of Title VII of the Civil

Rights Act of 1964, as amended, 42 U.S.C. §§2000e-2(a), alleging sexual

harassment and retaliation in employment.

                          JURISDICTION AND VENUE

     1. Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§451, 1331,

        1337, 1343 and 1345. This action is authorized and instituted pursuant to

        §§706(f)(1) and (3) of Title VII of the Civil Rights Act of 1964, as amended,

        42 U.S.C. §§2000e-5(f)(1) and (3) and §102 of the Civil Rights Act of 1991,

        42 U.S.C. §1981a and claims of invasion of privacy, outrage, assault and

        battery, and negligent supervision and retention under Alabama law. This

        court has jurisdiction of these claims based on Alabama law under the

        doctrine of supplemental jurisdiction, 28 U.S.C. §1367.
     Case 7:20-cv-00313-LSC Document 1 Filed 03/06/20 Page 2 of 9




2. The employment practices alleged to have been unlawful herein were

   committed within the jurisdiction of the United States District Court for the

   Northern District of Alabama.

                                    PARTIES

3. Plaintiff, Ross Wallace was an employee of NAOS On-Site Staffing, LLC

   who was assigned to work at Team Solutions on site at SMP Automotive.

   The actions stated in this complaint which give rise to the causes of action

   set out below were all committed by employees of Team Solutions.

4. The Defendant does business in the State of Alabama, in the city of

   Tuscaloosa and has continuously had at least fifteen (15) employees and is

   an employer engaged in an industry affecting commerce within the meaning

   of §§701(b), (g) and (h) of Title VII, 42 U.S.C. §§ 2000e(b), (g) and (h).

                         STATEMENT OF CLAIMS

                             1. Sexual Harassment

5. Plaintiff has met all conditions precedent to filing this cause of action. He

   filed a timely charge of discrimination with the EEOC and received a Right

   to Sue letter authorizing this cause of action within 90 days of the filing of

   the complaint.

6. During the plaintiff’s employment he was sexually harassed by Pamela

   Freeman, a Team Solutions employee and the plaintiff’s supervisor. The
     Case 7:20-cv-00313-LSC Document 1 Filed 03/06/20 Page 3 of 9




  harassment included continuous sexual comments and unwanted touching.

  She talked about the plaintiff’s private parts and wanting to have sex with

  him. She grabbed the plaintiff’s crotch and told other female employees

  how big she thought his private parts were. He told her to stop and she

  laughed. When she grabbed the plaintiff’s crotch the first time he reported it

  to Daniel, the plaintiff’s Team Leader. His response was for the plaintiff to

  try and get along with Pam. The plaintiff was then grabbed in the crotch

  again by Pamela. On this second occasion the plaintiff again reported it to

  Daniel and texted the supervisor of Team Solutions, Steve Francis. The next

  day Mike Lyles, the team group lead for Team Solutions and Steve met with

  the plaintiff and asked him if he was ok. He told them he was not and when

  Steve asked him what was wrong he told him he had texted him what

  Pamela was doing to him. Steve then talked to Pamela in the presence of the

  plaintiff and heard her say that nothing was going to stop her. After that she

  made it known to the plaintiff that being reported meant nothing to her. She

  bragged that she was having sexual relations with Mike Lyles and that he

  had her back.

7. The sexual harassment was unlawful and unwelcome and occurred within

  the full knowledge of Defendant’s supervisory personnel. Although
      Case 7:20-cv-00313-LSC Document 1 Filed 03/06/20 Page 4 of 9




   Defendant had notice of sexual harassment, it failed to exercise reasonable

   care to prevent and/or correct promptly any sexually harassing behavior.

                                   2. Retaliation

8. One week after the plaintiff reported the conduct of Pamela Freeman he was

   terminated. The reason given for his termination was “attitude”. This was

   in spite of the Team Solution supervisors bragging to NAOS on what a good

   employee he was and how he went out of his way to do extra work. This

   was in violation of 42 U.S.C. §2000e-3(a) and (b) because he had opposed

   unlawful employment practices under Title VII.

9. The effect of the practices complained of in paragraphs 5-8 above has been

   to deprive the plaintiff of equal employment opportunities and otherwise

   adversely impact his status as an employee because of sex and in retaliation

   for opposing unlawful employment practices.

10. The unlawful employment practices complained of in paragraphs 5-8 above

   were and are intentional.

11. The unlawful employment practices complained of in paragraph 5-8 above

   were done with malice and/or with reckless indifference to the federally

   protected rights of the plaintiff.

                               3. Invasion of Privacy

12. The plaintiff adopts and re-alleges paragraphs 1-11 as if fully set forth herein.
      Case 7:20-cv-00313-LSC Document 1 Filed 03/06/20 Page 5 of 9




13. The defendant invaded the privacy of the plaintiff by knowing the acts were

   taking place and condoning those actions. These actions invaded the solitude

   enjoyed by the plaintiff under state law.

14. The actions above were done with malice and/or with reckless indifference

   and proximately caused the plaintiff to suffer emotional distress and trauma

   for which he claims compensatory and punitive damages.

                                    4. Outrage

15. The plaintiff adopts and re-alleges paragraphs 1-11 as if fully set forth herein.

16. The conduct of defendants in committing or knowingly condoning the act

   stated in paragraphs 5-11 was extreme and outrageous and was beyond the

   bounds of decency.

17. The actions above were done with malice and/or with reckless indifference

   and proximately caused the plaintiff to suffer emotional distress and trauma

   for which he claims compensatory and punitive damages.

                             5. Assault and Battery

18. The plaintiff adopts and re-alleges paragraphs 1-11 as if fully set forth

   herein.

19. The defendant committed an assault and battery against the plaintiff by

   knowing and condoning the actions in paragraphs 5-11. Those actions

   amounted to an assault and battery under state law.
           Case 7:20-cv-00313-LSC Document 1 Filed 03/06/20 Page 6 of 9




   20. The actions above were done with malice and/or with reckless indifference

      and proximately caused the plaintiff to suffer emotional distress and trauma

      for which he claims compensatory and punitive damages.

                       6. Negligent Retention and Supervision

   21. The plaintiff adopts and re-alleges paragraphs 1-11 as if fully set forth

      herein.

   22. The defendant negligently hired, retained and/or supervised Pamela

      Freeman, Daniel, Steve Francis and Mike Lyles when the defendant knew a

      sexually hostile environment was unlawful and could lead to the interference

      and enjoyment of the plaintiff’s employment.

   23. The actions above were done with malice and/or with reckless indifference

      and proximately caused the plaintiff to suffer emotional distress and trauma

      for which he claims compensatory and punitive damages.

                               PRAYER FOR RELIEF

      WHEREFORE, the plaintiffs pray that the Court will grant them the

following relief:

      A.     Issue a declaratory judgment declaring that the wrongs complained of

herein violate the rights of the plaintiff guaranteed by Title VII of the Civil Rights

Act of 1964, as amended, 42 U.S.C. §§2000e-2(a) and the laws of Alabama.
           Case 7:20-cv-00313-LSC Document 1 Filed 03/06/20 Page 7 of 9




      B.     Enter a permanent injunction or other injunctive relief enjoining

defendant and his agents, assistants, estate, successors, employees, assigns, and

those acting in concert or cooperation with him from maintaining or continuing

any customs, policies, patterns, practices or actions which operate to discriminate

on the basis of sex and retaliation.

      C. Award the plaintiffs compensatory and punitive damages.

      D. Award the plaintiffs their cost incurred in this case, together with

reasonable attorney’s fees and expenses.

      E. Grants such and further relief as the Court may deem just and equitable

under the circumstances.

                                        Respectfully submitted,


                                        s/C. Michael Quinn
                                        C. Michael Quinn
                                        Attorney for Plaintiff
                                        The Law Offices of C. Michael Quinn
                                        2501 Aspen Cove Drive
                                        Vestavia Hills, Al. 35243

                                        Sherrie V. McKenzie
                                        Attorney at Law P.C.
                                        P.O. Box 1183
                                        Monroeville, AL 36461




                                  JURY DEMAND
        Case 7:20-cv-00313-LSC Document 1 Filed 03/06/20 Page 8 of 9




     PLAINTIFF DEMANDS A TRIAL BY STRUCK JURY ON ALL
ISSUES TRIABLE TO A JURY.


                                         s/C. Michael Quinn
                                         C. Michael Quinn




Defendant’s Address:

Team Solutions
Team Group-US
12640 Delta Street
Taylor, MI 48180
Case 7:20-cv-00313-LSC Document 1 Filed 03/06/20 Page 9 of 9
